Per Curiam.

It is apparent from the order of the Industrial Commission, quoted in plaintiff’s petition, that the claim plaintiff is now presenting is for a new and distinct injury, for which no application for compensation was made within the two-year period prescribed by Section 1465-72», General Code.
The trial court was correct in sustaining the demurrer and rendering judgment for defendants. The reversal of that judgment by the Court of Appeals was error. State, ex rel. Bernhardt, v. Industrial Commission, 127 Ohio St., 582, 190 N. E., 224, approved and followed, and Kaiser v. Industrial Commission, 136 Ohio St., 440, 26 N. E. (2d), 449, overruled.
The judgment of the Court of Appeals is reversed and that of the Court of Common Pleas affirmed.

Judgment reversed.

Weygandt, C. J., Middleton, Taft, Matthias, Hart, Zimmerman and Stewart, JJ., concur.